Citation Nr: 1136613	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-13 296	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES


1.  Entitlement to service connection for a sinus disability, to include as secondary to service-connected left tympanic membrane perforation.  

2.  Entitlement to service connection for residuals of a right wrist injury.  

3.  Entitlement to an increased rating for residuals of a right arm injury, currently rated as zero percent disabling.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to August 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2005, June 2007, and June 2008 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for a sinus disability.  

2.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for residuals of a right wrist injury.  

3.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for an increased compensable rating for residuals of a right arm injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for a sinus disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for residuals of a right wrist injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal as to the claim for an increased compensable rating for residuals of a right arm injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a September 2011 statement, the Veteran indicated that he wished to withdraw this appeal and, hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they must be dismissed.


ORDER

The appeal as to service connection for a sinus disability is dismissed.

The appeal as to service connection for residuals of a right wrist injury is dismissed.  

The appeal as to an increased rating for residuals of a right arm injury is dismissed.  



		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


